                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA                            CRIMINAL NO. 3:18cr195 (JAM)

           v.

 FAREED AHMED KHAN

                            GOVERNMENT’S MOTION TO SEAL

       The United States of America, by and through John H. Durham, United States Attorney

for the District of Connecticut, and Vanessa Richards, Assistant United States Attorney,

respectfully request that the Court grant an Order sealing Docket Entry No. 95. That docket entry

contains as an exhibit protected discovery materials covered by Paragraph G of the Standing

Order on Discovery and a case-specific agreement, both of which required such materials to be

filed under seal. Defense counsel inadvertently filed these materials publicly. The undersigned

has spoken with counsel, who agrees that these materials should have been filed under seal and

has no objection to this motion. Defense counsel will have the opportunity to modify his filing so

that it is consistent with the local rules. Specifically, he can file publicly any material not covered

by the Standing Order and the case-specific agreement and file under seal those that are so

covered.

                                               Respectfully submitted,

                                               JOHN H. DURHAM
                                               UNITED STATES ATTORNEY

                                               /s/
                                               VANESSA RICHARDS
                                               ASSISTANT U.S. ATTORNEY
                                               Federal Bar No. phv05095
                                               1000 Lafayette Blvd., 10th Floor
                                               Bridgeport, CT 06604
                                               Tel.: (203) 696-3000
                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA                  CRIMINAL NO. 3:18cr195 (JAM)

          v.

 FAREED AHMED KHAN


                                      ORDER


      UPON CONSIDERATION of the Government’s Motion to Seal, the Court grants the

motion.



      SO ORDERED this ____day of July, 2019 at New Haven, Connecticut.



                                ____________________________________________
                                THE HONORABLE JEFFREY A. MEYER
                                UNITED STATES DISTRICT JUDGE
                                  CERTIFICATE OF SERVICE


        I hereby certify that on July 9, 2019, a copy of the foregoing was filed electronically, and
served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by
e-mail to all parties by operation of the court’s electronic filing system, or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the court’s CM/ECF system.




                                                      /s/

                                                      VANESSA RICHARDS
                                                      ASSISTANT U.S. ATTORNEY
